UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6304



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PRESTON MCRAE SMALLS, a/k/a Preston Mitchell,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:98-cr-01240-DCN)


Submitted:   October 11, 2007             Decided:   October 16, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Preston McRae Smalls, Appellant Pro Se. Sean Kittrell, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Preston McRae Smalls appeals the district court’s order

denying his motion to modify his sentence.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See United States v.

Smalls, No. 2:98-cr-01240-DCN (D.S.C. filed Feb. 15, 2007 & entered

Feb. 16, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -